DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


   Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez 2012/0255925 in view of Schwartzkopf 8,210,368.


Regarding claim 1, as best understood, Fernandez discloses a suspension system (Figs 18 & 19) comprising:
a rear rail (Fig 18, #112) configured to be arranged horizontally when placed on a vertical surface, the rear rail (Fig 18, #112) comprising a rear surface adapted to abut the vertical surface; and

a standard (Fig 18, #104) configured to hang vertically and comprising a front portion a having portion having slots (as shown in Fig 18) for connecting with cantilevered brackets (as shown in Fig 33), and, in cross section, rear leg portions (Fig 19, #152) arranged laterally with regard to the front portion and being configured to leave a space behind the front portion in front of the vertical surface (as shown in Fig 19).


Fernandez has been discussed above but does not explicitly teach the rear rail comprising a suspension flange bent out of a plane defined by the rear surface, and a mounting flange that extends outwardly from the plane of the rear surface, the suspension flange and the mounting flange having different cross- sectional profiles; the hang standard further comprising a suspension slot and a mounting slot arranged in each of the leg portions, the suspension and mounting slots being aligned and having complementary profiles with the suspension and mounting flanges, respectively;
wherein the different cross-sectional profiles of the suspension flange and the mounting flange prevent removal of the standard from the rail other than by laterally sliding the hang standard beyond a free end of at least one of the suspension and mounting flanges.


Schwartzkopf discloses a rear rail (Fig 7A, #12) comprising a rear surface (Fig 7A, #20) adapted to abut a vertical surface, a suspension flange  (Fig 7A, #18) bent out of a plane defined by the rear surface (Fig 7A, #20), and a mounting flange (Fig 7A, #16) that extends outwardly from the plane of the rear surface (Fig 7A, #20),  the suspension flange (Fig 7A, #18) and the mounting flange (Fig 7A, #16) having different cross- sectional profiles; a hang standard (Fig 7A, #202) comprising a suspension slot (annotated Fig 7B below) and a mounting slot (annotated Fig 7B below) arranged in each of the leg portions (Fig 7A, #252), the suspension and mounting slots (annotated Fig 7B below) being aligned and having complementary profiles with the suspension and mounting flanges (Fig 7A, #18 & #16), respectively;
wherein the different cross-sectional profiles of the suspension flange and the mounting flange (Fig 7A, #18 & #16) prevent removal of the standard (Fig 7A, #202) from the rail (Fig 7A, #12) other than by laterally sliding the hang standard (Fig 7A, #202) beyond a free end of at least one of the suspension and mounting flanges (Fig 7A, #18 & #16).

    PNG
    media_image1.png
    565
    782
    media_image1.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the rear rail (Fernandez, Figs 18 & 19, #112) of Fernandez with another rear rail similar in cross sectional shape to the rear rail (Schwartzkopf, Fig 7A, #12) of Schwartzkopf and replace the slot (Fernandez, Fig 19, #154) of the rear leg portions (Fernandez, Fig 19, #152) with suspension and mounting slots (Schwartzkopf, annotated Fig 7B above) that have complementary profiles with the suspension and mounting flanges (Schwartzkopf, Fig 7A, #18 & #16) because the substitution of one known element (rear rail cross sectional shape and standard mounting slot that matches the rear rail cross sectional shape) for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.

Regarding claim 2, modified Fernandez discloses the suspension system wherein at least a portion of the cross-sectional profile each of the suspension flange (Schwartzkopf, Fig 7A, #18) and at least a portion of the cross-section profile of the mounting flange (Schwartzkopf, Fig 7A, #16) extend in different directions.

Regarding claim 3, modified Fernandez discloses the suspension system wherein both suspension and mounting flanges (Schwartzkopf, Fig 7A, #18 & #16) have at least portions that are directed obliquely upwards (Schwartzkopf, annotated Fig 7C below) when the rear rail is arranged on the vertical surface.

    PNG
    media_image2.png
    818
    685
    media_image2.png
    Greyscale


Regarding claim 4, modified Fernandez discloses the suspension system wherein the cross-sectional profile of the mounting flange (Schwartzkopf, Fig 7A, #16) comprises an inner portion (Schwartzkopf, annotated Fig 7C below) and an outer portion (Schwartzkopf, annotated Fig 7C below) which are differently angled with respect to the plane of the vertical surface.

    PNG
    media_image3.png
    687
    702
    media_image3.png
    Greyscale


Regarding claim 10, modified Fernandez discloses the suspension system wherein a recess (Schwartzkopf, annotated Fig 7C below) is provided in each of the rear leg portions (Fernandez, Fig 19, #152) in between the suspension slot (Schwartzkopf, annotated Fig 7C below) and the mounting slot (Schwartzkopf, annotated Fig 7C below).

    PNG
    media_image4.png
    565
    782
    media_image4.png
    Greyscale



Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fernandez 2012/0255925 and Schwartzkopf 8,210,368; and further in view of Bastian 5,638,644.

Regarding claims 5 and 6, modified Fernandez has been discussed above but does not explicitly teach wherein the rear rail comprises cut-outs in the mounting flange providing an entry point for the hang standard (claim 5); wherein the cut-outs are comprised of first and second notches in the mounting flange , which are separated by the same distance as the rear leg portions of the hang standard  are separated (claim 6).
Bastian discloses a suspension system (Fig 1) comprising a rear rail (Fig 1, #11) that comprises cut-outs (Fig 1, #17) (annotated Fig 1 below) in a mounting flange (Fig 1, #22) providing an entry point for a hang standard (Fig 1, #15) (claim 5); wherein the cut-outs (annotated Fig 1 below) are comprised of first and second notches in the mounting flange (Fig 1, #22), which are separated by the same distance as the rear leg portions  (annotated Fig 1 below) of the hang standard (Fig 1, #15) are separated (claim 6).
 .

    PNG
    media_image5.png
    832
    1152
    media_image5.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form cut-outs (Bastian, Fig 1, #17, middle cut-outs) in the mounting flange (Schwartzkopf, Fig 7A, #16) of modified Fernandez that are spaced apart corresponding to the size of the standard (Fernandez, Fig 19, #104) to accommodate an entry point for the standard (Fernandez, Fig 19, #104) of modified Fernandez as taught by Bastian.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fernandez 2012/0255925; Schwartzkopf 8,210,368; and Bastian 5,638,644; and further in view of Walters 2008/0237426.

Regarding claim 7, modified Fernandez has been discussed above but does not explicitly teach the suspension system wherein a stop is provided at an end of the rear rail, such that an attached hang standard does not exit the rear rail at that end.

Walters discloses a suspension system (Fig 1) comprising a stop (Fig 1, #109) that is provided at an end of a rear rail (Fig 1, #110, #116, & #120), such that an attached hang standard (Fig 1, #140) does not exit the rear rail (Fig 1, #110, #116, & #120) at that end (Fig 1, #109).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a stop (Walters, Fig 1, #109) to an end of the rear rail (Schwartzkopf, Fig 7A, #12) of modified Fernandez to prevent the hang standard (Fernandez, Fig 19, #104) from falling off the rear rail (Schwartzkopf, Fig 7A, #12) of modified Fernandez as taught by Walters.

Claims 8-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fernandez 2012/0255925; and Schwartzkopf 8,210,368; and further in view of Walters 2008/0237426.

Regarding claim 8, the claim limitations have been address above in the rejection of claim 7.  

Regarding claim 9, modified Fernandez discloses the suspension system wherein the stop (Walters, Fig 1, #109) is in the form of a tab (Walters, Fig 1, #109) (end tab) bent from the rear rail.

Regarding claim 13, modified Fernandez discloses the suspension system wherein the tab (Walters, Fig 1, #109) is bent about an axis perpendicular to the elongated direction of the rear rail.

Response to Arguments
Applicant's arguments filed 10/24/22 have been fully considered but they are not persuasive. 
Applicant respectfully traverses the rejection of Claims 1-4 and 10 as being unpatentable over US2012/0255925 (“Fernandez”) in view of US8210368 (“Schwartzkopf”).

Applicant’s arguments that “Fernandez appears to show a vertical standard with a single, rear slot for suspended the hang standard from a rear rail. The vertical standard 22 disclosed by Schwartzkopf does not have rear slots that engage a horizontal rail. Rather, Schwartzkopf teaches the use of a “hang rail clip” 24 to connect a vertical hang standard 24 to a rear rail. This can be clearly seen in FIG. 1. Details of the clip are illustrated in FIGS. 3A-3B. (An alternative embodiment of it is illustrated in FIG. 2A and FIGS 4A- 4B.) Each embodiment has a single slot for connecting to a bottom flange (“lower portion 18”) of the horizontal rail 20. The Examiner relies, instead, on FIGS. 7A-7C. These figures illustrate a modular storage component 200 in the form of a “hanger” that can be attached direction to the horizontal rear rail. This hanger appears to be a rigid hook that extends outwardly. It is not a vertical hang standard with front slots for connecting cantilevered brackets. It is not even a clip that is being used to hang a vertical standard from the rear rail. The reasoning of the Examiner appears to be that it would be obvious, based on the teachings of Schwartzkopf, to modify Fernandez by replacing its rear rail with a rear rail as shown in Schwartzkopf and adding a slot so that it could be used with such a rail. The Examiner’s stated rationale for why this modification would be obvious is that it involves “the substitution of one known element (rear rail cross sectional shape and standard mounting slot that matches the rear rail cross sectional shape) for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.” Applicant submits that the reasoning provided by the examiner does not establish prima facie obviousness due to any one of several errors. First, the combination of Schwartzkopf and Fernandez do not disclose a vertical hang standard that has a mounting slot and a suspension slot. The Examiner’s reasoning references FIGS. 7A-7C, which depicts a “modular storage component” 200. This component includes a rigid hook-shaped “hanger” 232 that extends outwardly. It is quite plainly not a vertical hang standard with slots on a front portion for supporting cantilevered brackets. Schwartzkopf expressly discloses a vertical hang standard 22, which is suspended from just a lower edge of a horizontal rail 12 using a “hang rail clip” 24, as shown in FIGS. 1” are not persuasive. 
The examiner maintains that modular storage component #200 of Schwartzkopf is vertically oriented similar to the hang standard #104 of Fernandez and both are wall mounted storage devices used to suspend objects from a wall, therefore, the examiner maintains that the storage component #200 of Schwartzkopf and the hang standard #104 of Fernandez are analogous and within the same field of art. 

Applicant’s arguments that “Second, contrary to the Examiner’s contention applicant submits that Schwartzkopf does not have a second slot in a leg portion of the modular storage component 200. The second or lower slot that the examiner references as the “suspension slot” in the detailed action appears to be a gap formed between the body 202 and movable arms 252 of the latch 250. Please FIGS. 10A and 10B” are not persuasive. 
The examiner maintains that it clear that Schwartzkopf discloses 2 slots (an upper, mounting slot (Schwartzkopf, annotated Fig 7B above) and a lower,  suspension slot (Schwartzkopf, annotated Fig 7B above) in the side wall or leg (Schwartzkopf, Figs 7A & 7B, #252) of the modular storage component 200. The applicant has not distinguish their mounting slot and suspension slot from the mounting slot (Schwartzkopf, annotated Fig 7B above) and suspension slot (Schwartzkopf, annotated Fig 7B above) of Schwartzkopf with detail structural claim limitations.

Applicant’s arguments that “Third, the examiner identifies no reason or motivation for modifying Fernandez to include a mounting slot in addition to a suspension slot, much less a vertical hang standard with a suspension slot, and a mounting slot with profiles that complement suspension and mounting flanges of a rail having different cross-section profiles. Fourth, applicant submits that the Examiner’s reliance on the “simple substitution” rationale is insufficient for establishing prima facie obviousness. The reasoning of the examiner is not simply substituting for a vertical hang standard from Schwartzkopf for the vertical hang standard of Fernandez. Rather, the vertical hang standard of Fernandez is being modified in a way that changes its function. Fernandez explains that its vertical hang standard has a recess portion 154 that allows it to be slidably adjustable along an upper flange portion 112 track 110, including as it slides from adjacent tracks 110A and 110B shown in FIGS. 18 and 19. Adding another slot would appear to require elimination of the recess portion 154, which extends across both the width of the rail 110, from the upper flange portion 112 to below the lower flange portion 117, and allows for the hang standards to slide on the upper flange without interference of the ribs 120 that are used to align overlapping sections of adjacent rails. See paragraphs 0005-0007. ” are not persuasive. 
	The examiner maintains that the simple substitution of one known element for another to obtain predictable results is a well known rationale that supports a conclusion of obviousness. The examiner maintains that it would have been obvious to replace the rear rail (Fernandez, Figs 18 & 19, #112) of Fernandez with another rear rail similar in cross sectional shape to the rear rail (Schwartzkopf, Fig 7A, #12) of Schwartzkopf and replace the slot (Fernandez, Fig 19, #154) of the rear leg portions (Fernandez, Fig 19, #152) with suspension and mounting slots (Schwartzkopf, annotated Fig 7B above) that have complementary profiles with the suspension and mounting flanges (Schwartzkopf, Fig 7A, #18 & #16) because the substitution of one known element (rear rail cross sectional shape and standard mounting slot that matches the rear rail cross sectional shape) for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.

Applicant’s arguments that “Sixth, if the rail of Schwartzkopf was simply substituted for the rail of Fernandez, applicant submits that there would be no need or reason to modify the vertical hang standard of Fernandez. Again, Fernandez explicitly shows in most of the figures and explicitly teaches in paragraph 0060 that its vertical hang standards 104 have a recessed portion 154 specifically to accommodate a lower flange portion 117 of its rail or “track” 110 when hung from the upper flange portion 112 of the rail. See, for example, FIGS. 18. and 19. Seventh, modifying Fernandez in the manner suggested by the Examiner for the rejection of claim 1, as well as the rejection of many of the dependent claims, appears to be contrary to the teachings of Fernandez and Schwartzkopf. As mentioned above, Fernandez teaches the desirability of being able to slide a vertical hang standard long the upper flange of rail, including between overlapping rails. A second slot engaging a second flange would appear to interfere with this sliding movement, as would also a stop, such as a stop found in several of the dependent claims” are not persuasive. 
The examiner maintains the hang standard (Fernandez, #104) would function just as well or even better by replacing the rear rail (Fernandez, Figs 18 & 19, #112) of Fernandez with another rear rail similar in cross sectional shape to the rear rail (Schwartzkopf, Fig 7A, #12) of Schwartzkopf and replacing the slot (Fernandez, Fig 19, #154) of the rear leg portions (Fernandez, Fig 19, #152) with suspension and mounting slots (Schwartzkopf, annotated Fig 7B above) that have complementary profiles with the suspension and mounting flanges (Schwartzkopf, Fig 7A, #18 & #16). The examiner maintains that the modification above would still enable the hang standard #104 Fernandez to support shelves and shelf bracket thereon and may enable the storage system of Fernandez to support more weight. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEVIN K BARNETT/Primary Examiner, Art Unit 3631